Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is entered into effective
the 8th day of November, 2010 by and between Parlux Fragrances, Inc. (the
"Company") and Frederick E. Purches (the "Executive" and, together with the
Company, the "Parties").
 
WHEREAS, the Company and the Executive entered into an Executive Employment
Agreement on April 1, 2010, pursuant to which the Company has employed the
Executive as the Chief Executive Officer (“CEO”) of the Company (the “Original
Agreement”); and
 
WHEREAS, the terms of this Agreement have been reviewed and approved by the
members of the Compensation Committee of the Board of Directors of the Company
(the "Committee").
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration the receipt and adequacy of which
is hereby acknowledged, the Parties hereby agree as follows:
 
1.  
Position and Duties.  The Company hereby agrees to employ the Executive and the
Executive hereby accepts and agrees to serve as CEO of the Company, at the
discretion of the Board of Directors of the Company (the "Board").  The
Executive shall report to the Board.  Subject to the advice, consent and
direction of the Board, the Executive will perform all duties and
responsibilities and will have all authority inherent in the position of
CEO.   The Executive will devote his full time and attention to Company
business. The Executive has been elected to the Board as of October 12, 2010,
and intends to continue in the role of Chairman until October 2011.

 
2.  
Term of Agreement and Employment.  The term of the Executive's employment as an
employee under this Agreement will be for a period of up to eleven (11) months,
beginning on the effective date of this Agreement (the “Term”).   The Executive
may terminate this Agreement for any reason upon not less than ninety (90) days
written notice to the Company.  The Company may terminate this Agreement for any
reason at any time, without any prior written notice to Executive.  Upon
termination, the Executive shall not be entitled to any severance payment,
salary continuation or other post-employment benefits of any kind, except as
provided in section 4; provided that the Executive may retain any stock options
granted during the Term of this Agreement for the remaining term of such
options.  However, if the Company terminates this Agreement prior to November
8th, 2011, then the Company shall engage the Executive, or his affiliate,
Cosmix, Inc., to continue as Chairman of the Board of Directors in the capacity
of consultant, rather than employee, and provide reasonable services until the
2011 annual shareholders meeting for a fee of $42,000 (Forty-Two Thousand
Dollars) per month through November 8th, 2011. Should the Board nominate and the
shareholders re-elect the Executive to the Board to serve until the following
annual meeting in October 2012, the Company will continue to engage the
Executive, or his affiliate, Cosmix, Inc., at a rate of $15,000 per month. The
Executive, or his affiliate, Cosmix, Inc. will receive

 
 
 

--------------------------------------------------------------------------------

 

 
no other compensation commonly extended to the Board in its consulting capacity,
other than stock options of 15,000 shares per annum, which shall vest
immediately upon grant. 

 
3. 
Compensation.

 
A.     Salary.  Until terminated pursuant to Section 2 hereof, Executive shall
be paid a monthly salary of $41,666.66 (Forty-One Thousand Six Hundred Sixty-Six
Dollars and 66/100) during the Term of this Agreement (the "Base Salary").  The
Base Salary shall be payable at such regular times and intervals as the Company
customarily pays its executives from time to time, subject to applicable tax
withholdings.  The Executive shall not receive any additional compensation for
his service as a member of the Board while the Executive is receiving any
compensation (directly or indirectly) under this Agreement as CEO or as a
consultant to the Company.
 
B.     Executive Bonus Plan.  The Executive shall be entitled to participate in
the Company's executive bonus plan, and any bonus shall be at the sole
discretion of the Board.
 
4.  
Executive Benefits.  The Executive will be entitled to four weeks of paid
vacation during the fiscal year commencing April 1, 2010.  The Executive will
generally be able to participate in the benefit plans available to other
executive officers of the Company, and shall be provided with an automobile
allowance of $800 per month at the Company's expense.  Executive shall
participate in the group health, dental, disability, and life insurance benefit
plans of the Company to the extent and as set forth on Exhibit A, as such plans
may exist from time to time.   Executive shall pay, through payroll deductions,
the employee portion of the benefits as is indicated on Exhibit A.  The Company
acknowledges that an increase in the Executive's term life insurance benefit to
$250,000 has been applied for, and if accepted by the insurance carrier, the
Company will pay the increased premium during the term of this Agreement or
search for a comparable benefit acceptable to both parties. Upon (a) expiration
of the Term or (b) termination of this Agreement or termination of a consultant
engagement pursuant to Section 2 above other than for Cause (meaning Executive’s
willful misconduct, commission of a felony, repeated disregard of his duties
hereunder, or material breach of this Agreement), the Company will continue to
pay the premiums and the Executive will continue to participate in benefit plans
as indicated on Exhibit A ("Benefit Plans") for a period up to 18 months from
the termination date (the "Continued Benefits"), as consideration for the
Executive’s availability for consulting services as may be reasonably requested
by the Company; provided, however, that the Continued Benefits will cease to the
extent such participation or payment of premiums breaches or violates any
provision of Benefit Plans (or the insurance policies used to underwrite such
Benefit Plans) then in effect or violate any applicable law then in effect. Once
the Executive is no longer eligible to participate in the Continued Benefits, he
may elect to continue coverage in the Company's medical plans in accordance
with the COBRA guidelines then in effect, and the premium shall be paid in full
by the Executive.  If Executive is terminated for Cause, then the Executive may
elect for continuation of insurance benefits in accordance with COBRA guidelines
then in effect, but at his own expense.

 
 
 

--------------------------------------------------------------------------------

 
5.  
Reimbursement for Travel and Related Expenses.  The Company acknowledges that
the Executive resides in New York and will not be relocating his residence in
connection with his appointment as CEO. The Executive may perform his duties
under this Agreement from his home office in New York, from his office in the
Company's Fort Lauderdale headquarters, and while traveling on Company business.
The Company will reimburse Executive for Executive's reasonable and documented
travel expenses, which will include coach airfare, reasonable hotel and car
rental expenses for Executive while traveling outside of the New York
metropolitan area.  The Executive is expected to spend significant time in the
Company's Fort Lauderdale headquarters, as may be required from time to
time.  The Company will consider renting an apartment or extended stay
accommodations in Fort Lauderdale at its expense for the Executive, if the cost
thereof is reasonable and comparable to the cost of the hotels convenient to the
Company's headquarters.

 
6.  
Death or Disability.  The Executive's employment will terminate immediately upon
the Executive's death.  If the Executive becomes physically or mentally disabled
so as to become unable for a period of more than three consecutive months to
perform the Executive's duties hereunder on a substantially full-time basis, the
Executive's employment will terminate as of the end of such three-month and this
shall be considered a "disability" under this Agreement.  The Executive agrees
to submit to reasonable examination by a licensed physician selected by the
Company to confirm existence or extent of any disability.  Such termination
shall not affect the Executive's benefits under the Company's disability
insurance program, if any, then in effect.

 
7.  
Representations. Executive hereby represents and warrants to the Company that
(i) the execution, delivery and full performance of this Agreement by the
Executive does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which the Executive is a
party or any judgment, order or decree to which the Executive is subject; (ii)
the Executive is not a party or bound by any employment agreement, consulting
agreement, agreement not to compete, confidentiality agreement or similar
agreement with any other person or entity; and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement will be the
Executive's valid and binding obligation, enforceable in accordance with its
terms.

 
8.  
Assignment. The Executive may not assign, transfer, convey, mortgage,
hypothecate, pledge or in any way encumber the compensation or other benefits
payable to the Executive or any rights which the Executive may have under this
Agreement.  Neither the Executive nor the Executive's beneficiary or
beneficiaries will have any right to receive any compensation or other benefits
under this Agreement, except at the time, in the amounts and in the manner
provided in this Agreement.  This Agreement will inure to the benefit of and
will be binding upon any successor to the Company and any successor to the
Company shall be authorized to enforce the terms and conditions of this
Agreement, including the terms and conditions of the restrictive covenants
contained in Section 10 hereof.  As used in this Agreement, the term "successor"
means any person, firm, corporation or other business entity which at any time,
whether by merger, purchase or otherwise, acquires all or substantially all of
the capital stock or assets of the Company.  This Agreement may not otherwise be
assigned by the Company.

 
 
 

--------------------------------------------------------------------------------

 
9. 
Restrictive Covenants.

 
A.     General.  The Company and the Executive hereby acknowledge and agree that
(i) the Executive will come into the possession of trade secrets (as defined in
Section 688.002(4) of the Florida Statutes) of the Company (the "Trade
Secrets"), (ii) the restrictive covenants contained in this Section 9 are
justified by legitimate business interests of the Company, including, but not
limited to, the protection of the Trade Secrets, in accordance with Section
542.335(1)(e) of the Florida Statutes, and (iii) the restrictive covenants
contained in this Section 9 are reasonably necessary to protect such legitimate
business interests of the Company.
 
B.     Non-Competition.  During the period of the Executive's employment with
the Company and for one year after the termination of the Executive's employment
with the Company or termination of any subsequent consulting engagement pursuant
to Section 2 above, whichever is later, the Executive will not, directly or
indirectly, on the Executive's own behalf or as a partner, officer, director,
trustee, executive, agent, consultant, investor or member of any person, firm or
corporation, or otherwise, enter into the employ of, render any service to, or
engage in any business or activity which is the same as or competitive with the
principal business or activity conducted by Company and any of its
majority-owned subsidiaries, namely, the licensing, manufacture, and/or
distribution to wholesalers of fragrances.  The business or activity conducted
by the Company and its majority-owned subsidiaries shall be deemed to also
include any business not currently conducted by the Company, but which during
the Term of this Agreement comes to comprise 30% of the Company's net sales or
operating income for any fiscal quarter.  The foregoing shall not be deemed to
prevent the Executive from investing in securities of any company having a class
of securities which is publicly traded, so long as through such investment
holdings in the aggregate, the Executive is not deemed to be the beneficial
owner of more than 5% of the class of securities that are so publicly traded.
 
C.     Confidentiality.  During and following the period of the Executive's
employment with the Company, the Executive will not use for the Executive's own
benefit or for the benefit of others, or divulge to others, any information,
trade secrets, knowledge or data of a secret or confidential nature and
otherwise not available to members of the general public that concerns the
business or affairs of the Company or its affiliates and which was acquired by
the Executive at any time prior to or during the Term of the Executive's
employment with the Company, except with the specific prior written consent of
the Board.
 
D.     Work Product.  The Executive agrees that all programs, inventions,
innovations, improvements, developments, methods, designs, analyses, reports and
all similar or related information which relate to the business of the Company
and its affiliates, actual or anticipated, or to any actual or anticipated
research and development conducted in connection with the business of the
Company and its affiliates, and all existing or future products or services,
which are conceived, developed or made by the Executive (alone or with others)
during the Term of this Agreement ("Work Product") belong to the Company.  The
Executive will cooperate fully in the establishment and maintenance of all
rights of the Company and its affiliates in such Work Product.  The provisions
of this
 
 
 

--------------------------------------------------------------------------------

 
Section 9(D) will survive termination of this Agreement indefinitely to the
extent necessary to require actions to be taken by the Executive after the
termination of the Agreement with respect to Work Product created during the
Term of this Agreement.
 
E.     Non Solicitation.  During the Term of this Agreement, and until one year
after the termination of Executive's employment with the Company or termination
of any subsequent consulting engagement pursuant to Section 2 above, whichever
is later, the Executive shall not, directly or indirectly  (i) induce any person
or entity that is a wholesale distributor of the Company's products to
distribute for or otherwise patronize any business or activity which is the same
as or competitive with any business or activity conducted by the Company or any
of its majority-owned subsidiaries, (ii) canvass, solicit or accept any business
with respect to any fragrance from any person or entity which is an actual or
proposed licensor of brands or fragrance product lines to the Company, (iii)
request or advise any person or entity which is a customer of the Company to
withdraw, curtail or cancel any such customer's business with the Company, or
(iv) employ, solicit for employment or knowingly permit any entity or business
directly or indirectly controlled by him to employ or solicit for employment,
any person who was employed by the Company or its majority-owned subsidiaries at
or within the then prior six months, or in any manner seek to induce any such
person to leave his or her employment.
 
F.     Non-Disparagement.  The Executive will not during employment or at
anytime thereafter criticize, ridicule, or make any statement or perform any act
which disparages or is derogatory of the Company or of any subsidiary, officer,
director, agent, employee, contractor, customer, vendor, supplier, contract
manufacturer, distributor, licensor or licensee of the Company.  The Company
will not, during the Term hereof or at anytime thereafter, criticize, ridicule
or make any statement or perform any act which disparages or is derogatory of
the Executive.
 
10.  
Enforcement.  The parties agree and acknowledge that the restrictions contained
in Section 9 hereof are reasonable in scope and duration and are necessary to
protect the Company or any of its subsidiaries or affiliates.  If any covenant
or agreement contained in Section 9 is found by a court having jurisdiction to
be unreasonable in duration, geographical scope or character of restriction, the
covenant or agreement will not be rendered unenforceable thereby but rather the
duration, geographical scope or character of restriction of such covenant or
agreement will be reduced or modified with retroactive effect to make such
covenant or agreement reasonable, and such covenant or agreement will be
enforced as so modified.  The Employee agrees and acknowledges that the breach
of Section 9 will cause irreparable injury to the Company or any of its
subsidiaries or affiliates and upon the breach of any provision of Section 9,
the Company or any of its subsidiaries or affiliates shall be entitled to
injunctive relief, specific performance or other equitable relief, without being
required to post a bond; provided, however, that, this shall in no way limit any
other remedies which the Company or any of its subsidiaries or affiliates may
have (including, without limitation, the right to seek monetary damages).

 
11.  
Governing Law.  This Agreement shall be governed by the laws of Florida without
regard to the application of conflicts of laws.

 
 
 

--------------------------------------------------------------------------------

 
12.  
Entire Agreement.  This Agreement constitutes the only agreement between Company
and the Executive regarding the Executive's employment by the Company.  This
Agreement supersedes any and all other agreements and understandings, written or
oral, between the Company and the Executive regarding the subject matter hereof
and thereof, including the Executive's Consultant Agreement with the Company
which expires as of March 31, 2010 and the Original Agreement.  A waiver by
either party of any provision of this Agreement or any breach of such provision
in an instance will not be deemed or construed to be a waiver of such provision
for the future, or of any subsequent breach of such provision.  This Agreement
may be amended, modified or changed only by further written agreement between
the Company and the Executive, duly executed by both Parties.

 
13.  
Dispute Resolution and Venue.  If a dispute arises out of or relates to this
Agreement, or the breach thereof, and if the dispute cannot be settled through
negotiation, the parties agree first to try in good faith to settle the dispute
by mediation administered by the American Arbitration Association under its
Commercial Mediation Procedures before resorting to litigation.  In the event
any party to this Agreement commences any litigation, proceeding or other legal
action with respect to any claim arising under this Agreement, the Parties
hereby (a) agree that any such litigation, proceeding or other legal action
shall be brought exclusively in a court of competent jurisdiction located
within Broward County, Florida, whether a state or federal court; (b) agree that
in connection with any such litigation, proceeding, or action, such parties will
consent and submit to personal jurisdiction in any such court described in
clause (a) and to service of process upon them in accordance with the rules and
statutes governing service of process or in accordance with the notice
provisions contained herein; and (c) agree to waive to the full extent permitted
by law any objection that they may now or hereafter have to the venue of any
such litigation, proceeding or action was brought in an inconvenient forum.  The
Parties expressly agree that any breach of this Agreement shall be deemed to
have occurred in such County. EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY
JURY IN ANY DISPUTE IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY
MATTERS DESCRIBED OR CONTEMPLATED HEREIN, AND AGREES TO TAKE ANY AND ALL ACTION
NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

 
14.  
Severability; Survival.  In the event that any provision of this Agreement is
found to be void and unenforceable by a court of competent jurisdiction, then
such unenforceable provision shall be deemed modified so as to be enforceable
(or if not subject to modification then eliminated herefrom) to the extent
necessary to permit the remaining provisions to be enforced in accordance with
the parties intention.  The provisions of Sections 9 and 10 (and the restrictive
covenants contained therein) shall survive the termination for any reason of
this Agreement and/or the Employee's relationship with the Company.

 
15.  
Notices.  Any and all notices required or permitted to be given hereunder will
be in writing and will be deemed to have been given when deposited in United
States mail, certified or registered mail, postage prepaid.  Any notice to be
given by the Executive hereunder will be addressed to the Company to the
attention of the Committee at its main

 
 
 

--------------------------------------------------------------------------------

 

 
offices, currently 5900 North Andrews Avenue, Suite 500, Fort Lauderdale, FL
33309 with a copy provided to the Company's counsel, Squire, Sanders & Dempsey,
L.L.P. 200 South Biscayne Boulevard, Suite 4100, Miami, Florida 33131-2398,
Attn: Alvin B. Davis. Any notice to be given to the Executive will be addressed
to the Executive at the Executive's residence address last provided by the
Executive to Company.  Either party may change the address to which notices are
to be addressed by notice in writing to the other party given in accordance with
the terms of this Section.

 
16.  
Headings.  Section headings are for convenience of reference only and shall not
limit or otherwise affect the meaning or interpretation of this Agreement or any
of its terms and conditions.

 
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement under seal as of the date first above written.
 


PARLUX FRAGRANCES, INC.






By:    /s/ Frank A. Buttacavoli
Name:   Frank A. Buttacavoli
Title:   Executive Vice President and COO


EXECUTIVE






By:     /s/ Frederick E. Purches
Name: Frederick E. Purches


 
 


 
 

--------------------------------------------------------------------------------

 
Exhibit “A”


Insurance Package & Benefits Summary
 
Frederick Purches
Summary Date: 11/08/2010


Enclosed you will find your benefits package under Parlux Fragrances, Inc group
plan:


1.  
AETNA POS (Health Insurance): included in the package our Aetna Plan Design and
Benefits.



2.  
Guardian Life Insurance of America (Group Life insurance, Short Term Disability,
Long Term Disability and Dental): included in the package our Benefits Plan
Booklet with Highlights and Guardian Plan Document.



3.  
Option to participate in our American United Life (AUL) - One America, 401
K:  Included in the package our Summary Plan Description (SPD) & Enrollment Plan
Information.



Employee Benefits Summary

Plan Type
Plan
Coverage
Effective Date
You Pay
Company Pays
Medical
Aetna POS - 4Tier, Exempt
Employee + Spouse
07/01/2010
$166.50
$499.48
Dental
Dental PPO, Exempt
Employee + Spouse
07/01/2008
$10.39
$31.18
Life
Group Life, Exempt
Elected Coverage: 2.0 x Earnings
Actual Coverage: $130,000
01/26/2010
$0.00
$18.46
AD&D
Group AD&D, Exempt
Elected Coverage: 2.0 x Earnings
Actual Coverage: $130,000
01/26/2010
$0.00
$1.85
LTD
Long Term Disability - Exempt 2010-2011
70.0% of salary to a maximum of $10,000.00 per month
07/01/2010
$11.04
$33.13
STD
Short Term Disability, Exempt
60.0% of salary to a maximum of $900.00 per week
01/26/2010
$17.45
$0.00
     
Biweekly Total
$205.38
$584.10

 
**All rates and coverage are subject to change at the annual benefits enrollment
renewal, every July.


If you have any questions, please feel free to contact me at the number or email
below.